962 So.2d 247 (2007)
QUALITY CASUALTY INSURANCE COMPANY
v.
Otis J. RUBEN et al.
No. 2050042.
Court of Civil Appeals of Alabama.
February 2, 2007.
Joseph A. Driver and Brett A. Ross of Carr, Allison, Pugh, Howard, Oliver & Sisson, P.C., Birmingham, for appellant.
William M. Hammond of The Hammond Firm, P.C., Birmingham, for appellee Donald Young.

After Remand from the Alabama Supreme Court
THOMPSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Quality Cas. Ins. Co., 962 So.2d 242 (Ala. 2006). On remand, and in compliance with the Supreme Court's opinion, we hereby reverse the judgment of the trial court and *248 remand this cause for proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.